                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

CITY OF ST. PETERSBURG,

        Plaintiff,

v.                                                              Case No: 8:19-cv-1541-T-36CPT

CSX TRANSPORTATION, INC.,

      Defendant.
___________________________________/

                                            ORDER

        Before the Court is Plaintiff’s Notice of Voluntary Dismissal (Doc. 16). In accord with the

Notice of Voluntary Dismissal, it is ORDERED AND ADJUDGED as follows:

        1)      The Notice of Voluntary Dismissal is APPROVED (Doc. 16).

        2)      This cause is dismissed, without prejudice.

        3)      The Clerk is directed to terminate any pending motions and deadlines and CLOSE

this case.

        DONE AND ORDERED in Tampa, Florida on August 28, 2019.




COPIES FURNISHED TO:
Counsel of Record
